Citation Nr: 0208170	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board issued a decision on the matter in September 1998, 
in which it denied the claim as not well grounded.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a February 2001 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  In September 2001, the Board remanded 
the case to the RO for additional development and 
readjudication of the claim under the VCAA.  The case is 
again before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic back disorder in service, 
no evidence of lumbar spine arthritis for many years 
thereafter, and no probative, competent medical evidence of a 
nexus between the veteran's current back disorder and his 
period of active service.  



CONCLUSION OF LAW

A back disorder was not incurred or aggravated, and may not 
be presumed to have been incurred or aggravated, during 
active naval service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
September 1994 rating decision, November 1994 statement of 
the case, and supplemental statements of the case dated 
through May 2002, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in a November 2001 letter, the RO 
explained the provisions of the VCAA, described the evidence 
necessary to substantiate the claim, and indicated which 
evidence VA was responsible for obtaining.  The Board is 
satisfied that the VCAA's notice requirements have been met.  

With respect to the duty to assist, the claims folder 
contains VA treatment records, relevant medical examinations 
and opinions, and private medical records submitted by the 
veteran.  Although the veteran provided two releases of 
medical information in October 1996, a November 1996 report 
of contact clarified that he did not have a complete address 
for a Dr. Black and that Dr. Terry was deceased.  During the 
veteran's personal hearings, he indicated that both 
physicians were deceased.  There is no other authorization 
for VA to obtain private records.  In fact, in the RO's 
November 2001 letter, it noted that it had received from the 
veteran in October 2001 private medical records referred to 
in the Board's remand.  It asked the veteran to clarify 
whether any additional private or medical records should be 
obtained.  The veteran responded in November 2001 that there 
was no additional medical evidence to provide.  The Board is 
satisfied that all necessary assistance has been afforded the 
veteran.    

Finally, the veteran has had ample opportunity to submit 
evidence and argument in support of his appeal, to include 
during March 1995 and February 2001 personal hearings.  The 
Board emphasizes that a transcript of the latter hearing is 
now associated with the claims folder.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the September 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The November 2001 RO letter 
to the veteran provided notice concerning evidence needed for 
the appeal and requested such evidence.  In addition, the RO 
secured the requested medical record review and examination 
in January 2002 and April 2002.  

Factual Background

Service medical records, including the December 1945 report 
of physical examination at separation, were negative for 
complaint, diagnosis, or treatment of any back disorder.  

There was no post-service evidence of back complaint or 
disorder until the April 1979 VA examination.  During the 
examination, the veteran related that he had one episode of 
low back pain in service in 1945.  He was told he pulled a 
muscle and improved with conservative treatment.  He 
described only occasional current low back pain.  Examination 
revealed limitation of lateral bending only.  X-rays showed 
degenerative changes at the L2 disc space with an otherwise 
normal lumbar spine.  The examiner did not opine as to the 
etiology of the back disorder.   

VA medical records dated in May 1993 discussed the results of 
magnetic resonance imaging (MRI) of the lumbar spine.  There 
was diffuse spondylosis from L1-2 to L5-S1, multiple level 
herniated nucleus pulposus, and L1-2 right nerve root 
impingement.  The veteran underwent L2 to L5 lumbar 
laminectomy in April 1994.  Hospitalized notes indicated that 
computed tomography (CT) showed L2-3 central stenosis as well 
as L4-5 stenosis.  There was no mention of back disorder 
etiology.  

During the May 1995 personal hearing, the veteran related 
that his duties in service included loading ammunition onto 
trucks while overseas, which he believed was how he injured 
his back.  He received treatment in Boston when he returned.  
He denied other specific back injury.  The veteran received 
post-service private medical care for his back, consisting of 
pain medication, from 1946 to the 1960s.  Thereafter, he saw 
VA doctors.  He denied any post-service back injury.  The 
veteran indicated that the back problems he had in service 
essentially resolved, though it might have hurt for a day or 
two.  He did not stay for additional treatment or mention any 
problems at discharge because he was ready to go home.  A 
statement from the veteran's wife dated in December 1995 
confirmed his complaints of back pain in 1946 and receipt of 
pain medication.  The veteran offered essentially identical 
testimony during his February 2001 personal hearing.    

The veteran was afforded a VA orthopedic examination in 
August 1996.  The examiner noted a history of back problems 
with lumbar laminectomy and alleged lifting injury in 
service.  He stated that there was no record of back injury 
in the veteran's service medical records and nothing in the 
medical record to indicate that present back problems were in 
any way related to any lifting injury the veteran might have 
had in service.   

The RO secured additional VA medical records dated from 1978.  
Records reflected evaluation of low back and lower extremity 
symptoms and a diagnosis of lumbar degenerative joint disease 
(DJD) from 1984.  In July 1986, the veteran had an outpatient 
orthopedic evaluation for low back pain.  He reported a 
history of pain for 10 to 12 years.  There was no opinion as 
to etiology of the back disorder.  

In January 2000, the veteran underwent evaluation by L. 
Johnson, M.D., for a long history of back pain.  He related 
that, during World War II, he lifted ammunition, which caused 
his back to hurt.  He had had low back pain ever since that 
time and felt it was getting worse as he got older.  Based on 
X-rays, the diagnosis was DJD of the lumbosacral spine.  In a 
February 2000 statement, Dr. Johnson indicated that the 
veteran related his back pain to conditions in the military.  
He had reviewed the veteran's chart and performed an 
examination.  He opined that the back problems were secondary 
to significant and advanced degenerative changes affecting 
the lumbar spine.  He felt the condition was chronic and that 
current findings were an accumulation and direct result of 
insults to the spine that began many years ago.  Dr. Johnson 
concluded that, given the veteran's description of incidents 
dating to World War II, it seemed reasonable that current 
findings could have begun at that time. 

The veteran was afforded a VA orthopedic examination in 
January 2002.  He related that, when in service in 1944, 
while doing some heavy lifting, he developed low back pain 
and was taken off duty for a few days.  He was subsequently 
evaluated in Europe and then treated with hot packs when he 
returned to the states.  He obtained a good deal of relief 
with this treatment.  In 1975, when going to VA for medical 
treatment, he was told he had a back sprain.  He continued to 
have symptoms until he underwent surgery in 1994.  The back 
pain had gradually recurred since the surgery.  The diagnosis 
after examination was degenerative arthritis and degenerative 
disc disease (DDD) of the lumbar spine, status post 
laminectomy with continued symptoms.  In an April 2002 
addendum to the examination report, the examiner stated that 
he had been provided the claims folder and had reviewed it in 
detail.  He noted that there were few military treatment 
records and that there was no mention therein of treatment 
for any spine condition, to include the induction and 
discharge physical.  It was the examiner's opinion that there 
was no evidence that the veteran's spine condition had its 
onset in service.  Moreover, the examiner did not agree with 
Dr. Johnson's conclusion.  He explained that, although it was 
true that DJD took a long time to develop, it was impossible 
in retrospect to state exactly when it began in this veteran.  
He added that DJD, progressive wear and tear on joints, would 
be extremely rare and highly unlikely to have begun in the 
person aged 20 to 22 years old, as the veteran was in 
service.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Initially, the Board notes that, although diagnosed with DJD 
of the lumbar spine, there is no evidence of record showing 
arthritic changes until 1979, more than 30 years after the 
veteran's separation from service.  Accordingly, there is no 
basis for presuming the in-service incurrence of the 
arthritis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

With respect to direct service connection, there is no 
mention in service medical records of back disorder in 
service, despite the veteran's report of receiving treatment 
for low back pain in service.  Even assuming the report and 
treatment of low back pain in service, the evidence does not 
reflect that there was a chronic back disorder therein.  
Specifically, the report of physical examination at discharge 
is negative for any musculoskeletal abnormality.  Moreover, 
the veteran basically concedes that the back pain had 
essentially resolved with treatment in service.  Thus, there 
is no basis for establishing service connection due to 
chronicity in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-95.     

As discussed above, the veteran relates having an episode of 
back pain in service with treatment.  Available VA medical 
records reflect treatment for low back and lower extremity 
complaints from 1984.  The veteran alleges that he continued 
to have back pain following service and received pain 
medication from private medical providers, although records 
of this treatment are unavailable.  Thus, the Board is unable 
to confirm the claim of continuity of symptoms post service.  

In any event, a service connection claim requires competent 
evidence of a nexus between the current disability and the 
veteran's period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
Board notes that the veteran's personal opinion as to the 
etiology of his back disorder, offered without the benefit of 
medical knowledge or training, is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  However, review of 
this case does find conflicting medical opinions as to the 
etiology of the veteran's back disorder.  The Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).

First, Dr. Johnson's February 2000 statement suggests that it 
could be possible for the veteran's DJD of the lumbar spine 
to have begun during service or as a result of in-service 
incident.  However, this opinion is based solely on the 
veteran's report of his medical history.  There is no 
indication that Dr. Johnson reviewed the veteran's service 
medical records or records of immediate post-service medical 
care.  Moreover, the opinion that a disorder "could" have 
begun in service is fairly speculative, particularly given a 
failure to review service medical records, which in any case 
do not document back symptoms or treatment.  See generally 
Lee v. Brown, 10 Vet. App. 336 (1997); Bloom v. West, 12 Vet. 
App. 185 (1999).

On the other hand, both the August 1996 and January 2002 VA 
examiners reviewed the veteran's claims folder, including 
service medical records, as well as history as reported by 
the veteran.  Each examiner noted the absence of back 
disorder in service and concluded that there was no basis for 
relating the veteran's back disorder to service.  In 
addition, in explaining his disagreement with Dr. Johnson's 
statement, the examiner's April 2002 addendum states that, 
based on the nature of DJD, it was highly unlikely that it 
began while the veteran was in service.  Given the context of 
these opinions, which includes review of the service medical 
records, as well as explanation for the basis of the April 
2002 opinion, the Board finds this evidence more probative on 
the issue of etiology of the back disorder than Dr. Johnson's 
statement.  In light of this discussion, the Board finds that 
the evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for a back disorder.  38 U.S.C.A. § 
5107(b).       


ORDER

Service connection for a back disorder is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

